Citation Nr: 1023191	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-32 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for mechanical low back pain with L4-L5 disc space 
narrowing.

2.  Entitlement to a total disability rating for individual 
unemployablity due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from May 1989 July 1991. 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied both a disability rating 
in excess of 40 percent for mechanical low back pain with L4-
L5 disc space narrowing, and a TDIU.

In May 2010, a video conference hearing before the 
undersigned was held.  A transcript of that hearing is of 
record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a May 2010 statement and during the May 2010 Board 
hearing, the Veteran reported that his low back disability 
has been productive of symptomatology that had not been 
addressed in previous VA examinations.  Specifically, the 
Veteran asserted that he has erectile dysfunction and urinary 
problems, including loss of bladder, due to his back 
disability.  

During the course of this appeal, the Veteran was formally 
examined by VA in January 2006, February 2008 and April 2009.  
However, none of these examination reports discusses any such 
claimed manifestations of the Veteran's low back disability.  
Thus, the examination reports are not fully adequate for 
rating purposes.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (a VA examination must contain reference to the 
pertinent criteria to be adequate).  As such, VA is required 
to afford the Veteran a contemporaneous VA examination to 
assess the current nature, extent, and severity of his low 
back disability.

Also, as the Veteran's low back disability claim is 
inextricably intertwined with his TDIU claim, that claim must 
also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).

In this regard, the Board notes that in a May 2010 statement, 
the Veteran asserted that service connection is warranted for 
psychiatric disability as secondary to his low back 
disability.  Because the Veteran's psychiatric disability 
claim impacts directly on whether a TDIU is warranted, the 
issue is inextricably intertwined with his appeal of the TDIU 
claim and thus the Board finds that it must be also be 
remanded.  Id.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	 After associating all outstanding 
records with the claims folder, the RO 
should schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of any orthopedic and 
neurologic impairment related to the 
Veteran's back disability.  The claims 
folder should be made available to and 
reviewed by the examiner.

The examiner should identify all back 
orthopedic pathology found to be present.  
The examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion, 
and should describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the 
Veteran's back.  

In addition, if possible, the examiner 
should state whether the back disability 
has been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those episodes.  

Further, the examiner should also discuss 
the nature and severity of any right or 
left-sided radiculopathy or neuropathy 
found to be present.  

The examiner must also state whether the 
Veteran has bowel or bladder problems 
related to his low back disability.

The examiner must also state whether the 
Veteran has erectile dysfunction, and if 
so, whether it is at least as likely as 
not related to or a manifestation of his 
back disability.

Finally, the examiner must indicate the 
impact the Veteran's low back disability 
has on his ability to secure or follow a 
substantially gainful occupation.

All findings and conclusions should be 
set forth in a legible report.

2.  Afford the Veteran a VA psychiatric 
examination to determine the nature, 
extent and etiology of any psychiatric 
disability found to be present.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
necessary tests should be conducted.  
The report of examination should note 
all psychiatric disabilities found to 
be present, and the examiner should 
comment as to whether it is at least as 
likely as not that any psychiatric 
disability found to be present was 
caused or aggravated by the Veteran's 
service-connected back disability.  The 
examiner must also state whether it is 
at least as likely as not that any 
psychiatric disability found to be 
present is related to or had its onset 
during service.  The rationale for any 
opinion expressed should be provided in 
a legible report.  

3.  Then, the RO should adjudicate 
whether service connection is warranted 
for psychiatric disability and 
thereafter readjudicate his back 
disability and TDIU claims.  If the 
benefits sought on appeal are not 
granted in full, the RO should issue 
the Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

